Citation Nr: 1717731	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include a nervous condition and a depressive disorder, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for a cervical spine disability (claimed as multilevel cervical spondylosis and multilevel degenerative disc disease with mild central spinal canal stenosis, bulging discs, and neural foramina narrowing at C2-C3), to include as secondary to a service-connected low back disability.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected low back disability.

4.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2013, the RO granted service connection for gastroesophageal reflux disease (GERD), and in January 2012, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU).  The Board notes that the issue of entitlement to an increased rating for GERD was included in the April 2014 certification of the appeal to the Board.  This was improper, as the Veteran has never disagreed with his assigned rating, nor has any statement of the case addressed this issue.  Consequently, these issues are not on appeal and are not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).   

In a February 2016 decision, the Board re-characterized the Veteran's service connection depressive disorder claim as a claim for an acquired psychiatric disorder, to include a nervous condition and a depressive disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The issues of service connection for an acquired psychiatric disorder, cervical spine disability, erectile dysfunction, and special monthly compensation based on loss of use of a creative organ were remanded for further development.  After further development, these issues are now ready for adjudication.



FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's acquired psychiatric disorder is related to active duty service.

2.  It is less likely than not that the Veteran's cervical spine disability is related to active duty service, to include as secondary to a service-connected low back disability.

3.  It is less likely than not that the Veteran's erectile dysfunction is related to active duty service, to include as secondary to a service-connected low back disability.

4.  The Veteran's anatomical loss of a creative organ is not due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.09 (2016).

2.  The criteria for entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected low back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected low back disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

4.  The criteria for special monthly compensation based on loss of use of creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

However, service connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a) - such as arthritis and psychosis (including a depressive disorder).  As is relevant here, erectile dysfunction is not considered a chronic disease under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Acquired Psychiatric Disorder

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, which has been diagnosed as nervousness and depression.   

Based upon the evidence of record, the Board determines that service connection is warranted for the Veteran's acquired psychiatric disorder.  

As an initial matter, the Board notes that a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

The Board observes that while there is some evidence in the record to suggest that the Veteran's psychiatric disorder may have preceded his active duty service, there is no actual medical evidence from prior to service that would constitute clear and unmistakable evidence.  Indeed, no psychiatric symptoms were observed at the time of his induction physical examination in October 1969 and, while is does mention a history of nervous troubles, this was based on the Veteran's own statements, and not based upon any medical documentation that was reviewed.  In fact, if psychiatric symptoms had been present at his entrance physical examination, it is doubtful that he would have been accepted into service.  Thus, the Board will accept that there was no psychiatric disability prior to service.

Next, it is also apparent that the Veteran's psychiatric disorder had its onset in service, as the service treatment records and medical evidence reflect that the Veteran was diagnosed with anxiety and prescribed an antipsychotic medication.  Further, he was hospitalized shortly after active duty service for psychotic symptoms and homicidal ideations.  Additionally, the Veteran reported that his symptoms were due to the stress of service in Germany.   

It is also apparent to the Board that the Veteran's symptoms have persisted since service, as his current VA treatment records report that his psychiatric disorder, then diagnosed as anxiety, nervousness, and schizophrenia, has persistent since service.  

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cervical Spine Disability

The Veteran is seeking entitlement to service connection for a cervical spine disability, claimed as multilevel cervical spondylosis and multilevel degenerative disc disease with mild central spinal canal stenosis, bulging discs, and neural foramina narrowing at C2-3, to include as secondary to his service-connected low back disability.   

In this case, the Board determines that service connection is not warranted based on the evidence of record.  First, aside from pain related to his service-connected lumbar spine disability, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a cervical spine disability while in service.  Notably, no cervical spine problems were noted at his separation physical examination in November 1971.  Moreover, the post-service evidence does not reflect treatment for a cervical spine disorder until almost 40 years after service.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms since active service.  In this regard, while the Veteran is not competent to diagnose a disorder such as a cervical spine disability, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, the Veteran was not treated for a cervical spine condition for almost 40 years after service, and such a large gap in treatment weighs against the Veteran's claim.  Moreover, the Board notes that the Veteran submitted claims for other disorders prior to claiming the issue on appeal.  Had the Veteran been experiencing cervical spine symptoms since service, it is intuitive that he would have submitted a claim for a cervical spine disability at that time.  Therefore, continuity is not established based on the clinical evidence of record. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed cervical spine disorder to active duty, despite his contentions to the contrary. 

Specifically the Board places significant value on the opinions of the VA examiners who evaluated the Veteran's symptoms in September 2011, February 2013, and August 2016.  In September 2011, after a thorough examination of the Veteran and a review of the claims file, the examiner determined that the Veteran's cervical spine disorder was less likely than not related to his active duty service.  In providing this opinion, the examiner opined that the Veteran's cervical spine disability was consistent with the natural aging process.  Moreover, he indicated that the relevant medical literature does not support a relationship between the Veteran's service-connected lumbar spine disability and his cervical spine disability. 

Similarly, the February 2013 examiner also determined that the Veteran's cervical spine condition was not related to active service given that the Veteran did not first report symptoms and receive treatment until many years after service.  Moreover, the examiner opined that the Veteran's cervical spine disability is not related to his service-connected low back disability as "there is no etiological correlation" between the conditions.  Moreover, he indicated that the Veteran's cervical spine disability is more likely related to the natural aging process "having no correlation with altered biomechanical forces."   

In August 2016, the VA examiner opined that the there was "no clinical and objective evidence that the Veteran's condition was aggravated by active military service."  In support, she indicated that given that the Veteran's service treatment records were silent for a cervical injury and/or complaints, coupled with the fact that that he did not receive treatment until 2011, his cervical disability was not related to service, and has followed the natural progression of the condition.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his cervical spine disability to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a cervical spine disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's cervical spine disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Erectile Dysfunction

The Veteran asserts that his erectile dysfunction is related to active duty service, including as secondary to his service-connected lumbar spine disability.

In this case, the Board determines that service connection is not warranted based on the evidence of record.  

The Veteran's service treatment records do not reflect any complaints of, treatment for, or a diagnosis related to any genitourinary disorders such as erectile dysfunction.  Next, the post-service evidence does not indicate genitourinary symptomatology for many years after service discharge.  Specifically, the first indication of a genitourinary disorder was not until approximately 2010. 

As discussed, the Board recognizes the Veteran's statements regarding his history of symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

However, as previously explained, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible based upon the large gap in treatment and the fact that the Veteran submitted claims for other disorders prior to claiming the issue on appeal. Therefore, continuity is not established based on the clinical evidence of record. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's genitourinary disorder to active duty, despite his contentions to the contrary. 

To that end, the Board places significant probative value on the VA examinations in February 2011, June 2016, and August 2016.  The February 2011 examiner opined that the Veteran's erectile dysfunction was not related to active service or his service-connected lumbar spine condition.  Instead, he indicated that the etiology of the erectile dysfunction was emotional or secondary to his non-service connected diabetes mellitus.  Moreover, the examiner stated that with respect to its relationship to his service-connected lumbar spine disorder, the nerves in the penis do not come from the lumbosacral segments of the spine.  The June 2016 examiner also determined that his erectile dysfunction was not related to service and was more likely related to an "organic" cause.  

In August 2016, the examiner opined that the Veteran's erectile dysfunction was not related to service given that its onset was "almost 40 years after discharge."  He also indicated that there was "no pathophysiological relationship between erectile dysfunction and his service-connected low back disability," as the nerves related to an erection are not affected by the nerves in the lower back.  Moreover, he stated that given the lack of a relationship between the disorders, the Veteran's erectile dysfunction was not aggravated by the Veteran's low back disability.  

Additionally, the Board notes that the Veteran has not provided any evidence to rebut the examiners' opinions, and the clinical evidence does not indicate that his erectile dysfunction is attributable to active duty.

As discussed, the Board has also considered the statements made by the Veteran relating his erectile dysfunction to his active service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, the Veteran is not competent to provide testimony regarding the etiology of his erectile dysfunction because it is not diagnosed by unique and readily identifiable features, and it does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's erectile dysfunction are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for erectile dysfunction, and there is no doubt to be otherwise resolved.

Entitlement to SMC Based Upon the Loss of Use of a Creative Organ

As the Board finds that service connection is not warranted for erectile dysfunction, the claim for entitlement to special monthly compensation (SMC) based on loss of use of a creative organ must also be denied.

In this regard, governing law provides special monthly compensation if a veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a).  Entitlement to special monthly compensation based on loss of use of a creative organ can also be granted based on erectile dysfunction.  However, as service connection has not been awarded for erectile dysfunction, the Veteran's claim for special monthly compensation based on loss of use of creative organ is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in February 2016 in order to obtain all VA and private treatment records and to obtain new VA examinations.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran was provided with VA examinations in June 2016 and August 2016, and the Board finds that the examinations are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for an acquired psychiatric disorder is granted.

Service connection for a cervical spine disability, to include as secondary to a service-connected low back disability, is denied.

Service connection for erectile dysfunction, to include as secondary to a service-connected low back disability, is denied.

Entitlement to special monthly compensation for loss of use of creative organ is denied.



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


